PER CURIAM.
Upon consideration of the respondent’s motion filed herein praying that the above-entitled cause be docketed and dismissed, and it appearing from a certificate of the clerk of the Board of Tax Appeals attached to the motion that no record on review has been perfected or prepared for transmission to this court, and that the time for such preparation and transmission of record has expired; it is adjudged and ordered that the above-entitled cause be by the cierk of this court docketed herein, and that thereupon the petition for review be and it is hereby dismissed. No counsel of record.